Citation Nr: 1220023	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1988 to May 1989.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying a petition to reopen  service connection for a back disability.

Through issuance of a February 2009 Statement of the Case (SOC), the RO purportedly reopened the Veteran's claim based on receipt of new and material evidence. This notwithstanding, the decision as to whether to reopen is committed to the Board's discretion. The Board must determine in the first instance whether to reopen the previously denied claim, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo (on the merits) basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

During pendency of the appeal, the RO granted another claim previously on appeal, that of service connection for depression. The RO accomplished this through a December 2009 rating decision recharacterizing a service-connected organic brain syndrome as the condition of "mood disorder due to traumatic brain injury,"            and then assigning a 50 percent evaluation from the prior assigned 30 percent evaluation, effective October 31, 2007. The Veteran has not contested the assigned rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also, at one point the Veteran was scheduled for a Travel Board hearing,                   in March 2012, but he failed to appear on the designated date. As the Veteran      has not since presented good cause for failure to appear, or otherwise requested to reschedule the hearing, his hearing request is therefore deemed withdrawn.                       See 38 C.F.R. § 20.704(e) (2011). 


The Board presently reopens the claim for service connection for a back disability. The underlying claim on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part concerning this matter. 


FINDINGS OF FACT

1. Through an August 1989 rating decision, the RO denied the Veteran's original claim for service connection for multiple lacerations and abrasions of the back.   The Veteran did not appeal therefrom.

2. A February 2006 RO rating decision denied a petition to reopen this claim, and the Veteran did not appeal therefrom.

3. Since issuance of the February 2006 rating decision, additional evidence                 has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSIONS OF LAW

1. The February 2006 rating decision which denied the Veteran's petition to reopen service connection for multiple lacerations and abrasions of the back became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a back disability. 38 U.S.C.A. § 5108    (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a back disability, the Board is reopening this matter, and then remanding the underlying claim on         the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at  this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993).      See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Through an August 1989 rating decision, upon consideration of the Veteran's service treatment records (STRs) and post-service VA Compensation and Pension examination, the RO denied his original claim for service connection for a           back disability. The RO considered at that time that STRs established a     December 1988 serious automobile accident in which the Veteran had sustained a head trauma and had a transient coma. There was gradual improvement following the accident. It was then indicated that he had a mild brain contusion, and also had multiple abrasions and lacerations of the back. The post-service VA examination however showed on general exam no residual of lacerations and abrasions of the back. The RO therefore concluded that there was no post-service disabling condition, and denied the claim. The Veteran did not file a timely Notice of Disagreement (NOD) of this decision, and hence it became final and binding on       the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

The Veteran thereafter filed an October 2005 petition to reopen his claim. 

In a February 2006 rating decision, the RO denied the petition to reopen. It was observed that VA outpatient records since 2003 now provided evidence of recent treatment for back pain. Nonetheless, the finding of the RO was that "there has been no evidence received showing a diagnosis of back injury due to the motor vehicle accident in service."

Regarding the claimed disability, the Board will consider the evidence of record since the February 2006 rating decision, as this constituted the last final denial of a petition to reopen the claim. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008)       (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).
When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

Reviewing the case history to this point, what the Board considers essential to permit reopening of this claim is any evidence confirming there is a current         low back disability. The element of a current diagnosed disability was indeed the particular element found lacking when the RO originally denied the claim in  August 1989. Whereas the February 2006 rating decision denying reopening of the matter ostensibly required evidence of a back injury "due to the motor vehicle accident in service," or in other words, a causal nexus to military service, the Board disagrees with this analysis -- all that is required is evidence of current disability (lacking in 1989), and not additional presentation of a causal nexus to service. 

Pursuant to VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski,        2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

As to the scope of the Board's review of the evidence, the Board will examine only that which has been made of record since the February 2006 RO rating decision denying the Veteran's former petition to reopen. This encompasses extensive records of VA outpatient treatment, which detail evaluation for chronic low back pain. Strictly stated, under VA law, the manifestation of pain by itself is not concrete evidence of a claimed disability. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). The Board nonetheless considers a consistent pattern of low back pain highly probative to the question of whether there is actually a cognizable underlying disability.

In any event, there is also now for consideration the report of an August 2011 VA Compensation and Pension examination of the spine, indicating a diagnostic impression of degenerative joint disease of the lumbar spine. There is no material doubt therefore as to whether there is a currently diagnosable condition of the  lower back. The element of a current disability is therefore proven.

Based on the indication of post-service back disability, new and material evidence has been deemed received to reopen the Veteran's claim. See 38 C.F.R. § 3.156(a). The matter of service connection for a back disability is hence reopened, though final adjudication and disposition of this claim is deferred pending the development being requested below. 


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; the appeal to this extent is granted. 

REMAND

Following the reopening of the Veteran's claim for service connection for a back disability, the Board remands the underlying claim on the merits to the RO for           de novo consideration, as well as further evidentiary development.

Pursuant to an August 2011 VA examination, the examiner offered an opinion that the Veteran's low back pain was less likely than not related to, a residual of, or progression of the motor vehicle accident which occurred while on active duty.    The opinion rationale observed that the Veteran was in a motor vehicle accident in 1988 in which he sustained abrasions on his low back (with normal x-rays of the spine documented). However, there were no records of complaints of low back pain between 1989, and 2003 when the Veteran first came to the VA medical center. Also noted was that the Veteran had worked a physically demanding job in the oil industry since 1994. The examiner summarized the opinion rationale as that there           was no evidence of musculoskeletal disability of the lumbar spine within the first year after the motor vehicle accident, and the record remained silent regarding complaints of low back pain for 14 years between 1989 and 2003. In the examiner's view, this evidence did not substantiate a link between the 2003 complaints and the motor vehicle accident which occurred in 1989. 

The Board finds two main areas of deficiency with the opinion as it stands.                To begin with, the Board acknowledges the Veteran's representative's argument that for such a complex medical nexus determination, an opinion should have been procured directly from, or with the assistance of an orthopedic specialist.                 See generally, VA Adjudication and Procedure Manual, M21- MR, Part III, Subpart iv, Chapter 3, Section D(18)(a) (July 14, 2010) (providing for the co-signature of a physician on a VA examination report where the examiner is a nurse practitioner, and a specialist's input is further necessary). Arguably, an expert opinion would have been helpful here. The opining August 2011 VA examiner was a licensed nurse practitioner, and there is no physician co-signature on the examination report. Secondly, it would have been helpful for the opinion proffered to address the Veteran's competent lay assertions of continuity of symptomatology of back problems since leaving military service in 1989, particularly as one of the factual premises of the August 2011 examiner's opinion was the lack of any documented continuity of symptomatology. 

For these reasons, the Board will order a new VA examination and opinion. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should initially confirm that                 the Veteran has a current low back disability (previously diagnosed as degenerative joint disease of the lumbar spine). Then please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is etiologically related to injuries from a 1988 motor vehicle accident during military service. The VA examiner should take into consideration both the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. (Please consider that the mere lack of documented treatment for back problems between          1989 and 2003 would not alone likely be a sufficient opinion rationale, given competent lay testimony of relevant symptomatology during the same intervening time period.) The examiner is also requested to review the conclusions expressed by the August 2011 VA examiner regarding the issue of causation.

The VA examiner is reminded that it is essential to provide a complete and thorough rationale for all conclusions reached. 

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a back disability based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


